t c memo united_states tax_court roger l sherer petitioner v commissioner of internal revenue respondent docket no 15976-04l filed date p seeks relief from a tax_lien filed for under sec_6330 i r c p contests the income_tax_liability assessed for r disputes whether p had an opportunity to contest the liability and asserts p refused receipt of the notice_of_deficiency however p did not receive the notice_of_deficiency for which was mailed to two addresses neither of which was p’s residence at the time p did not file an income_tax return for in response to the appeals officer in the communications after his request for a hearing under sec_6330 i r c p provided support for his claimed bases in securities the proceeds of the sale of which create the liability the appeals officer declined to consider p’s information until he filed a return for since p did not file a return r issued a notice_of_determination held p’s tax_liability is properly before this court subject_to de novo review since p did not receive the notice_of_deficiency for and did not otherwise have an opportunity to dispute the liability 114_tc_604 distinguished held further p’s failure_to_file a return for does not bar consideration of p’s evidence of his bases in securities sold in upon consideration of p’s evidence the court finds that p has no tax_liability for and accordingly the collection action is not upheld roger l sherer pro_se sean gannon for respondent memorandum findings_of_fact and opinion goeke judge the issues before us are whether petitioner has received a notice_of_deficiency for or otherwise had an opportunity to dispute his tax_liability for and whether petitioner is required to file a federal_income_tax return to be allowed his claimed bases in securities he sold in the petition in this case was filed under sec_6330 d in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination relating to a federal_tax_lien filed for the taxable_year 1unless otherwise indicated section references are to the internal_revenue_code as amended findings_of_fact the parties have stipulated some of the facts and those facts are included herein by this reference other evidence was taken via testimony at trial at the time of the filing of the petition petitioner resided in kingston illinois petitioner has not filed a federal_income_tax return for the taxable_year pursuant to sec_6020 respondent prepared a substitute for return for petitioner for the taxable_year in date the substitute for return was based on information respondent received from third parties showing proceeds from sales of certain assets and interest_income on date respondent mailed a notice_of_deficiency to petitioner related to the taxable_year determining a deficiency in income_tax and additions to tax attributable to the deficiency respondent used the address that petitioner had shown on the income_tax return he filed for the taxable_year the return was the last return petitioner filed before petitioner did not notify the internal_revenue_service of any change_of address and the date notice_of_deficiency was returned by the u s postal service usps to respondent the envelope which contained the notice_of_deficiency was stamped by the usps with the word unclaimed on date respondent mailed a duplicate notice_of_deficiency to petitioner at another address this second notice_of_deficiency was also returned by the usps and the envelope containing it was stamped unclaimed the second notice was mailed on the basis of respondent’s attempts to find petitioner’s current address using a postal tracer research procedure provided by the usps petitioner did not reside at either of the addresses to which the notice_of_deficiency was mailed on date and petitioner did not receive the notice_of_deficiency as a result petitioner did not file a deficiency_suit with this court respondent assessed the income_tax deficiency and the additions to tax on date on date and date petitioner was issued a notice of demand for payment of the tax_liability and the additions to tax for on date respondent filed with the recorder of deeds dekalb county illinois a notice_of_federal_tax_lien with respect to petitioner’s tax_liability and the additions to tax on date respondent mailed to petitioner at a third address in kingston illinois a notice_of_federal_tax_lien filing with respect to the lien filed for the taxable_year on or about date respondent received a timely form request for collection_due_process_hearing in his form petitioner contested only the tax_liability on date respondent mailed to petitioner a letter advising him that his form had been received and that his request for a hearing was being processed petitioner was further advised in this letter that he had not filed income_tax returns for the taxable years and and he was instructed to file said returns by date he was further instructed that if he failed to file the returns the matter would be forwarded to respondent’s appeals_office for consideration of his request for a hearing petitioner has acknowledged that he received the date letter petitioner failed to file as of the date of trial any income_tax returns for the taxable years through in an date letter the appeals officer advised petitioner to contact her and schedule a hearing she also advised petitioner that he should provide her with all information he had in support of his position that his underlying tax_liability was in error and that she could not offer him a collection alternative in satisfaction of his tax_liability for because he continued to fail to file his income_tax returns on date petitioner mailed to the appeals officer a copy of a form 1099-misc miscellaneous income issued to petitioner for the year from bear stearns securities corp bear stearns and a two-page summary in which he reported his cost bases in the stocks and bonds sold during with the exception of securities in the bidwell co bidwell described in the form 1099-misc the bear stearns information petitioner presented showed cost bases for those securities purchased in petitioner also claimed a dollar_figure mortgage interest_expense for the taxable_year in his letter this expense was supported by third-party documentation respondent did not allow this mortgage interest_expense in preparing the substitute for return for in a reply letter dated date the appeals officer advised petitioner to file an income_tax return for the taxable_year in order to obtain credit for the cost bases he reported in his summary and for the mortgage interest_expense he claimed also in the letter of date the appeals officer advised petitioner that she would be issuing a notice_of_determination sustaining respondent’s proposed lien collection action should petitioner fail to file an income_tax return for the year by date petitioner received the date letter petitioner did not file an income_tax return for on date the appeals officer attempted to contact petitioner via telephone petitioner did not respond the appeals officer issued a notice_of_determination to petitioner on date sustaining the proposed lien action relating to petitioner’s income_tax_liability for the taxable_year including the liability for the additions to tax the appeals officer took the position in the notice_of_determination that petitioner’s failure_to_file an income_tax return for the year supported the position that the proposed lien balance should be sustained and prevented her from considering the information petitioner submitted concerning his bases and mortgage interest deductions on date petitioner filed a timely petition in this court challenging the underlying liability for the taxable_year opinion respondent’s initial position is that petitioner failed to accept the notice_of_deficiency for which was mailed to him and therefore he loses his right to pursue objections to the underlying tax_liability in this proceeding sec_6330 petitioner maintains he did not receive the notice_of_deficiency and therefore he may contest the underlying tax_liability in this proceeding we have found as fact that petitioner did not live at either of the addresses to which the notice_of_deficiency was sent and that he never received it there was not a deliberate refusal of delivery these facts distinguish this case from 114_tc_604 while the notice_of_deficiency was mailed to the last_known_address and is valid petitioner nevertheless did not live at the address when the notice was mailed and did not otherwise have an opportunity to dispute the liability for petitioner raised the underlying tax_liability before the appeals_office and is entitled to a hearing regarding his liability for the federal_income_tax in respondent’s position regarding the underlying tax_liability is that petitioner failed to raise that question properly before the appeals_office by failing to file a federal_income_tax return as requested by the appeals officer we must determine whether petitioner’s failure to submit an income_tax return for prevents the consideration of petitioner’s claims regarding his bases and interest deductions our review of petitioner’s tax_liability under sec_6330 is de novo see 114_tc_176 quoting the legislative_history of sec_6330 h conf rept pincite in deficiency cases this court has allowed deductions normally claimed on schedule a itemized_deductions to taxpayers who have not filed income_tax returns see eg robertson v commissioner tcmemo_2000_100 affd 15_fedappx_467 9th cir there are stronger reasons to permit petitioner to substantiate his bases because only the gains from the sales are gross_income see sec_61 we see no material distinction between precedent and the present case and we will review the evidence petitioner submitted to the appeals_office and his testimony to determine his tax_liability petitioner seeks to establish his bases in assets that were sold in the taxable_year although it would have obviously been preferable had petitioner filed a return for we find petitioner’s testimony regarding his bases to be credible and to be corroborated in large part by the documentation he submitted to the appeals_office on the basis of our de novo review of this evidence we find petitioner had a capital_loss for the taxable_year before considering the sale of bidwell stock for dollar_figure petitioner presented no evidence regarding his basis in that stock but the loss established by the evidence we have accepted exceeds the bidwell sale proceeds and the dollar_figure in interest_income petitioner received in in addition petitioner’s mortgage interest_deduction is consistent with documentary_evidence respondent presented and it is allowable accordingly we find on the evidence before us that petitioner does not have an outstanding tax_liability for on this record there is no tax_liability to collect for therefore respondent’s collection action regarding tax and additions to tax for is not sustained to reflect the foregoing decision will be entered for petitioner
